                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

CARL DANIEL JACKSON,
ADC #098003                                                                   PLAINTIFF

V.                             CASE NO. 2:19-CV-80-JM-BD

LUNDY, et al.                                                               DEFENDANTS

                                          ORDER

       The Court has received a Recommended Disposition (Recommendation) from

Magistrate Judge Beth Deere. Mr. Jackson has not filed objections. After careful review

of the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Jackson’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s July 15, 2019 Order and his failure to prosecute this lawsuit. The

Clerk is instructed to close this case.

       IT IS SO ORDERED this 4th day of September, 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
